DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Requirement of Unity of Invention:
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1, 4-7, 9-11, 13-14, 17-18 and 26, drawn to a feed device.
Group II, claims 19-21, drawn to a baling press.
Group III, claims 22-25, drawn to a protection process.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-III lack unity of invention because even though the inventions of these groups require the technical feature of “a protection device”, this technical feature is not a special Randolph (US 4,108,063 A).
Regarding claim 1: Randolph discloses A feed device for use at a baling press and for a loose fiber material to be pressed (the recitation “for use at a baling press” is interpreted as merely the intended use/environment of the feed device, and the recitation “for a loose fiber material” is merely the material to be fed by the feed device; neither the intended use of the feed device nor the material to be worked upon is not germane to the patentability of the feed device and thus neither is being given patentable weight), the feed device comprising:
a movable and driven and guided feed element (57, fig. 3; col. 3, ln. 25-33); and
a protection device (see fig. 9, upper plate 51, exhaust conduit 67, and exhaust fan 112), which protects a drive area and a guide area of the feed device and the bearing thereof, from airborne fibers by generating an opposing air stream (the recitation “which protects a drive area and a guide area of the feed device and the bearing thereof, from airborne fibers” is interpreted as the intended use of the protections and thus is not being given patentable weight; nevertheless, fig. 3 and 9 of Randolph discloses that the upper plate 51 protects the area of the drive cylinder 52 and the cylinders 59 of the guides 58, 59 while exhaust conduit 67 together with exhaust fan 112 serves to protect the guide area (between plates 51 and 57) and the bearing (63, fig. 3) by generating an airstream in a direction that is opposed to the feeding direction of the feeding device. 
Regarding claim 19: Randolph discloses A [baling] device (the term “baling” is being interpreted as intended use of the device as it does not impart any particular structure to the device and thus the term is not being given patentable weight) comprising:

a protection device (see fig. 9, upper plate 51, exhaust conduit 67, and exhaust fan 112) associated with the feed device (52, 53, 57) and protecting a drive area and a guide area of the feed device and the bearing thereof from airborne fibers by generating an opposing air stream (the recitation “which protects a drive area and a guide area of the feed device and the bearing thereof, from airborne fibers” is interpreted as the intended use of the protections and thus is not being given patentable weight; nevertheless, fig. 3 and 9 of Randolph discloses that the upper plate 51 protects the area of the drive cylinder 52 and the cylinders 59 of the guides 58, 59 while exhaust conduit 67 together with exhaust fan 112 serves to protect the guide area (between plates 51 and 57) and the bearing (63, fig. 3) by generating an airstream in a direction that is opposed to the feeding direction of the feeding device.
Examiner notes that the existence of an anticipatory reference demonstrating that one or more independent claims lack novelty establishes that the inventions do not relate to a single general inventive concept.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED O BROWN whose telephone number is (303)297-4445.  The examiner can normally be reached on Monday - Friday: 8:00 - 5:00 (Mountain Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley M Self can be reached on 571-272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JARED O BROWN/Examiner, Art Unit 3725                                                                                                                                                                                                        
/SHELLEY M SELF/Supervisory Patent Examiner, Art Unit 3725